Appeal from a judgment of the Supreme Court, Erie County (Joseph G. Makowski, J.), entered July 16, 2004. The judgment, inter alia, granted plaintiffs’ motion for summary judgment and declared subparagraph 11 (a) (2) of the August 18, 2002 Nation-State Gaming Compact null and void.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court (Huron Group, Inc. v Pataki, 5 Misc 3d 648 [2004]). Present—Pigott, Jr., P.J., Green, Kehoe and Pine, JJ.